Order entered August 7, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00957-CV

                               IN RE KERRY TIPPS, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F99-00280-QK

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE